Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                      Nos. 04-19-00255-CR, 04-19-00258-CR, 04-19-00259-CR

                                      John Gabriel CASTILLO,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 187th Judicial District Court, Bexar County, Texas
                     Trial Court Nos. 2017CR7236, 2019CR2596, 2019CR2597
                           Honorable Stephanie R. Boyd, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: June 12, 2019

DISMISSED FOR WANT OF JURISDICTION

           Appellant John Gabriel Castillo filed notices of appeal for trial court causes 2017CR7236,

2019CR2596, and 2019CR2597. This court assigned appeals numbered 04-19-00255-CR, 04-19-

00258-CR, and 04-19-00259-CR respectively.

           The clerk’s record in each appeal shows the underlying cause was taken into consideration

in Appellant’s plea bargain, no final judgment or trial court certification was signed, and each trial

court cause was dismissed.
                                                      04-19-00255-CR, 04-19-00258-CR, 04-19-00259-CR


       Because the clerk’s records did not appear to contain appealable judgments or orders, on

May 6, 2019, we ordered Appellant to show cause in writing by May 28, 2019, why these appeals

should not be dismissed for want of jurisdiction. See TEX. CODE CRIM. PROC. ANN. art. 44.02

(authorizing a defendant in a criminal action to appeal); Abbott v. State, 271 S.W.3d 694, 697 (Tex.

Crim. App. 2008) (reiterating that the right to appeal under article 44.02 is limited to appeal from

a final judgment); McKown v. State, 915 S.W.2d 160, 161 (Tex. App.—Fort Worth 1996, no pet.)

(“Generally, we only have jurisdiction to consider an appeal by a criminal defendant where there

has been a judgment of conviction.”). On May 31, 2019, court-appointed appellate counsel filed

a letter acknowledging that Appellant has no right of appeal in these cases.

       The record in each case shows there is no final judgment of conviction to review; this

court’s jurisdiction has not been invoked. See Workman v. State, 343 S.W.2d 446, 447 (Tex. Crim.

App. 1961); McKown, 915 S.W.2d at 161. We dismiss these appeals for want of jurisdiction.

                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-